DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’Neil (US 20160106689).
O’Neil discloses a composition for treating biofilm and bacterial infections in a patient comprising administering an effective amount of cysteamine (abstract and claim 50) to the mouth (claim 56, depending from claim 50).
O’Neil further discloses the addition of citric acid to the composition (¶ 131).
Note, with regards to the instant preamble language, the claims are directed to a formulation and where the prior art discloses a formulation with the same active to treat the same condition, i.e. bacterial infection, the composition meets the intended use limitations of the preamble. MPEP 2111.02(II).
Additionally, where the composition of the prior art has an “effective amount” to treat bacterial infection, the same as instantly claimed, it appears the comparative effect limitations of claims 2+ are inherent in the composition. This is reasonably expected because the bacteria of the prior art is treated with the same active instantly claimed, both at “an effective amount”. MPEP 2112. As such, the burden shifts to Applicant to demonstrate it is not inherent. MPEP 2112(V).

Claims 1-3, 6-10, 13-15, 18, 20, 22-24, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Weidi et al (Journal of Endodontics, Vol 42, Iss 5, May 2016, pgs 742-746).
Weidi et al discloses 10 mg/mL cysteamine with Ca(OH)2 applied to the oral cavity to treat E faecalis biofilm (abstract and results). The treatment includes to root during endodontic treatment over a period of days. Citric acid is used as a buffer for the solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612